PER CURIAM
Youth was found to be within the jurisdiction of the juvenile court for acts which, if committed by an adult, would constitute first-degree sodomy. In a supplemental restitution judgment, the juvenile court ordered youth to pay restitution in the amount of $1,054.22 to the Oregon Department of Justice and $292 to the victim’s parents. See ORS 419C.450(l)(a) (restitution awarded when a youth offender “caused another person any physical, emotional or psychological injury or any loss of or damage to property”). On appeal from that supplemental judgment, youth asserts that the court erred in ordering him to pay $152 of restitution for costs incurred by the victim’s parents in restoring their cellular phone service and obtaining phone records. According to youth, “[t]he juvenile court erred as a matter of law in finding that the state proved, by a preponderance of the evidence,” that he caused the victim’s parents to incur those damages. (Boldface omitted.) The state concedes that “the award of restitution for costs incurred by the victim’s parents in restoring their cell phone service and obtaining cell phone records is not supported by sufficient evidence that those costs were required as the result of youth’s conduct toward the victim.” We agree and accept the concession. See State ex rel Juv. Dept. v. Dickerson, 100 Or App 95, 97, 784 P2d 1121 (1990) (“There are three prerequisites for an award of restitution: (1) criminal activity, (2) pecuniary damages and (3) a causal relationship between the two.”). Accordingly, the supplemental judgment must be reversed and remanded for the juvenile court to enter a judgment awarding restitution in the amount of $1,054.22 to the Oregon Department of Justice and $140 — rather than $292 — to the victim’s parents.
Reversed and remanded for entry of judgment awarding victim’s parents $140 in restitution; otherwise affirmed.